The plaintiff in error, Jerry Wood, was convicted in the county court of Oklahoma county, on the 15th day of June, 1911, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and on the 30th day of said month was sentenced by the court in accordance with the verdict of the jury to pay a fine of five hundred dollars and serve a term of six months in the county jail. Upon a careful examination of the record we find no error sufficient to justify a reversal of this cause. The judgment of the trial court is, therefore, affirmed.